EXHIBIT 99.2 ENTERPRISE BANK & TRUST AMENDED AND RESTATEDEXECUTIVE EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT the (“Agreement”) is made by and between JOHN G. BARRY (the “Executive”) and ENTERPRISE BANK & TRUST, a Missouri trust corporation with banking powers (the “Company”), on this 17th day of February, 2010 (the “Effective Date”). WITNESSETH: WHEREAS, the Company is a wholly owned subsidiary of Enterprise Financial Services Corp (“EFSC”). WHEREAS, the Company, EFSC and Executive have previously executed and delivered that certain Executive Employment Agreement, effective as of October 5, 2007, as amended by that certain First Amendment to Executive Employment Agreement between EFSC and Executive dated December 19, 2008 (as amended, the “Original Employment Agreement”). WHEREAS, in accordance with Section 15 of the Original Employment Agreement, the Company, EFSC and Executive desire to amend and restate the Original Employment Agreement in its entirety as of the Effective Date. NOW, THEREFORE, for the reasons set forth above, and in consideration of the mutual promises and agreements herein set forth, the Company and Executive agree as follows: 1. Employment. Subject to the terms and conditions set forth in this Agreement, the Company hereby employs Executive for the Employment Term as hereafter defined. 1.1 Title and Duties. During the Employment Term, Executive shall serve as an Executive Vice President of the Company and, upon request, as a member of the “CEO Cabinet” management committee of EFSC. Executive shall have such duties and responsibilities as are customarily assigned to individuals serving in such positions and such other duties as the Chief Executive Officer of the Company (the “CEO”) and/or the Board of Directors of the Company (the “Board”) may from time to time specify, to the extent that such other duties are consistent with such corporate office and position. Executive shall further comply with all policies and procedures of the Company generally applicable to executive employees of the Company.
